DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, the language “circuitry-form” is unclear. 
In re claim 1, it is unclear how each phase consists of slots when each phase is also part of a winding. The claims will be examined as best understood.
In re claim 5, it is unclear what the statement “…the number of slots of an adjacent slot group is configured as a value…” means. The actual number of slots is not clearly defined. The claim will be examined as best understood.
In re claims 9-10, it is unclear what “a layer is configured as a plurality of layers” or “the layer is configured as six layers means”. The statements appear contradictory and will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Seguchi et al. (US 9130431).
In re claim 1, Seguchi, in figures 1-22, discloses a stator with a stator winding arrangement structure of a drive motor in which hairpin segments (41,42) in a shape of a hairpin, each having two legs (this is best seen in figure 18, but all of the variations include this feature since the segments are U shaped), are inserted into a stator core having a plurality of slots (31), and legs of the hairpin segments positioned opposite to the stator core are bent and joined to circuitry-form a serial coil bundle (as seen in the figures), wherein a stator winding of the drive motor is composed of three or more phases and each of the phases consists of two or more successively adjacent slots (as seen in figure 4).
In re claim 2, Seguchi, in figures 1-22, discloses that the legs of the serial coil bundle are consecutively disposed in a layer collinear in a circumferential direction inside adjacent slot groups (as seen in figure 4 and other figures).
In re claim 3, Seguchi, in figures 1-22, discloses that the legs of the series coil bundle are only disposed in either even number layers or odd number layers in the adjacent slot group (Figure 15 shows an example of this arrangement).
In re claim 4, Seguchi, in figures 1-22, discloses that the number of leg arrangements of the series coil bundle in the adjacent slot groups is configured to be the same as that of other series coil bundles in a parallel relationship (as most clearly seen in figure 4).
In re claim 5, Seguchi, in figures 1-22, discloses that the number of slots of an adjacent slot group is configured as a value obtained by dividing a total number of the slots of the stator core by the number of poles and the number of the phases (this is inherent due to identical structure).
In re claim 6, Seguchi, in figures 1-22, discloses that each of the phases of the stator winding of the drive motor is formed using two or more series coil bundles connected in parallel (figures 6, 9, and 13 show the best view of this configuration).
In re claim 7, Seguchi, in figures 1-22, discloses that the legs of the hairpin segments positioned in an 2adjacent slot group have the same magnitude of a current and the same phase (this is inherent since each phase is connected together to pass the same current).
In re claim 8, Seguchi, in figures 1-22, discloses that the two legs of the hairpin segment are each 2inserted into different layers (this type of layering can be seen best in figure 18b).
In re claim 9, Seguchi, in figures 1-22, discloses that the layer is configured as a plurality of layers.
In re claim 11, Seguchi, in figures 1-22, discloses that a group of hairpin segments consecutively disposed 2in a first layer and a second layer among six of the layers is classified as a first group (any two adjacent layers; see figures 12-13 for best view), a group of 3hairpin segments consecutively disposed in a third layer and a fourth layer is classified as a 4second group (any other two adjacent layers), and a group of hairpin segments consecutively disposed in a fifth layer and a sixth 5layer is classified as a third group (any other two adjacent layers).
In re claim 12, Seguchi, in figures 1-22, discloses that first group and the second group are 2connected in series by a connection coil, and the second group and the third agroup are connected in series by a connection coil (series connections with connection coils are shown in figures 13 or 18).
In re claim 13, Seguchi, in figures 1-22, discloses that the connection coil includes any types of conductors that support electrical connection (this is inherent for proper operation).
In re claim 14, Seguchi, in figures 1-22, discloses that the connection coil is formed to be smaller or larger than one pole pitch (this claim language does not significantly limit size thereby inherently including the connection coil of the prior art).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. (US 9130431)
In re claim 10, Seguchi discloses the claimed structure except for explicitly discussing six layers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen six layers for the number of layers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Alexander Talpalatski/Primary Examiner, Art Unit 2837